t c summary opinion united_states tax_court edward k and jeri l glover petitioners v commissioner of internal revenue respondent docket no 17042-09s filed date ellin vicki palmer for petitioners halvor r melom for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure for and dollar_figure for the issue for decision is the location of edward k glover’s petitioner’s tax_home with respect to certain unreimbursed employee_expenses for and this case was submitted on a stipulation of facts and a supplemental stipulation of facts the stipulated facts are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in missouri when the petition was filed background during the years at issue petitioners resided in jackson missouri jeri l glover was employed by southeast missouri hospital association in cape girardeau petitioner was employed by reinauer transportation cos l l c reinauer which is headquartered in staten island new york and maintains an office 1respondent determined that petitioners had unreported interest_income of dollar_figure for petitioners failed to address the issue in either their pretrial memorandum or the stipulation of facts and supplemental stipulation of facts the court considers petitioners to have conceded the issue see 100_tc_367 96_tc_226 91_tc_524 ndollar_figure in east boston massachusetts petitioner was employed by reinauer as a merchant mariner aboard certain tugboats and barges in and reinauer is in the business of transporting petroleum and chemical products by tug and barge along the eastern seaboard of north america petitioner generally travels to the new york city area to pick up tugboat and barge combinations that are used to load and deliver petroleum or chemical products or both petitioner’s pay begins when his vessel leaves the local dock the collective bargaining agreement cba between reinauer and the union to which petitioner belonged for the years at issue states that reinauer will use its employees to perform work in the area of the port of new york and vicinity and any regular coastwise run having as one of its terminal points a point in or north of norfolk virginia in addition the cba provides for reimbursement of employee travel_expenses if a the employee is required to go from one vessel to another b not more than once a month the employee is given time off and must travel between his vessel and a common carrier or c not more than once a month the employee travels round trip between his vessel and its home port or if less expensive another city in petitioner worked on the east coast of the united_states from maine through virginia and in he worked on the east coast from new hampshire through florida petitioner took voyages in of which originated in or around new york city he disembarked from those trips five times in the new york city area in petitioner voyaged times embarking from the new york city area times and disembarking there times petitioner paid various expenses to travel between his residence and the terminals from which he boarded and disembarked from the tugboats and barges on which he worked petitioner paid a vehicle expenses of dollar_figure for b miscellaneous parking fees tolls and transportation_expenses of dollar_figure in and dollar_figure in and c travel_expenses while away_from_home_overnight of dollar_figure for and dollar_figure for the parties stipulated various receipts as substantiation for travel_expenses and a summary table of the dates and locations of petitioner’s voyages in the years at issue in addition to the summary stipulated by the parties they stipulated copies of petitioner’s u s sea time employee schedule employee schedule that lists for petitioner the vessel and date for each of his voyages in both years the 2petitioners presented as substantiation a receipt from the baymont inns and suites in lexington kentucky for a stay from june to but do not explain how it relates to petitioner’s employment parties also stipulated copies of port listings for each of the vessels on which he served showing the loading terminal loading date unloading terminal and unloading date for each vessel an examination of petitioner’s documentation raises some questions that are not answered by other evidence in the record petitioner presented receipts that show the purchase of a southwest airlines ticket for a p m flight from st louis missouri to orlando florida on date and an american airlines ticket for a flight from st louis missouri to new york new york pincite p m on the same date the conflicting receipts are unexplained although other stipulated evidence indicates that petitioner went to orlando for a port canaveral embarkation on date petitioner presented an airtran airways receipt for a p m flight from new york to newport news virginia on date while other stipulated evidence indicates that he arrived in new york on that date in preparation for an embarkation on date petitioner provided copies of ticket stubs showing that on date pincite p m he left norfolk virginia on southwest airlines flew to baltimore-washington international airport then to chicago-midway airport and finally to st louis international airport petitioner also presented a copy of a receipt for an american airlines flight leaving new york at noon and arriving in st louis pincite p m on the same date date the employee schedule shows vessel rtc 120’s having a voyage beginning on date and ending on date the port listing shows vessel rtc loading at a terminal in new jersey on october and unloading in connecticut on date loading in virginia on october and unloading in massachusetts on date the summary table indicates that petitioner disembarked in manhattan on date and arrived in jackson missouri on date the record does not explain why petitioner’s documents show him leaving virginia for st louis and leaving manhattan for st louis on october the summary shows him disembarking in manhattan on the 13th and the port listing shows his vessel loading in virginia on the 13th in any event almost all of petitioner’s substantiated flights were between st louis international airport and la guardia airport in new york city or newark liberty international airport burden_of_proof discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners argue that the provisions of sec_7491 apply and that the burden_of_proof is on respondent because petitioners have not met all the requirements of sec_7491 the burden_of_proof does not shift to respondent tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the deductions claimed rule a 503_us_79 sec_162 expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business an expense is considered ordinary if commonly or frequently incurred in the trade_or_business of the taxpayer 308_us_488 an expense is necessary if it is appropriate and helpful in carrying on a taxpayer’s trade_or_business 320_us_467 welch v helvering supra pincite services performed by an employee constitute a trade_or_business for this purpose 91_tc_352 sec_162 allows a taxpayer to deduct traveling expenses including amounts expended for meals_and_lodging if such expenses are ordinary and necessary incurred while away from home and incurred in the pursuit of a trade_or_business 326_us_465 the exigencies of business rather than the personal conveniences and necessities of the traveler must be the motivating factors id pincite this court has generally defined the word home or tax_home as used in sec_162 to mean the vicinity of a taxpayer’s principal_place_of_business 74_tc_578 72_tc_190 affd 662_f2d_253 4th cir 49_tc_557 under this definition commuting expenses are not deductible and are considered personal expenses 60_tc_834 see sec_262 on the other hand if a taxpayer accepts temporary employment outside the vicinity of his principal place of residence his travel_expenses are generally deductible because it would be unreasonable for him to move his residence for temporary employment ireland v commissioner tcmemo_1979_ citing 55_tc_783 if a taxpayer does not have a principal_place_of_business his personal_residence will be considered his tax_home 115_tc_210 citing 69_tc_920 54_tc_663 and 12_tc_20 a taxpayer must have a tax_home from which to be away to be entitled to a deduction under sec_162 henderson v commissioner tcmemo_1995_559 affd 143_f3d_497 9th cir married couples that both work and file a joint tax_return may have separate tax homes allen v commissioner tcmemo_2009_102 see 20_tc_285 affd 213_f2d_43 5th cir chwalow v commissioner tcmemo_1971_185 affd 470_f2d_475 3d cir in order to decide what expenses petitioners are entitled to deduct the court must first decide the location of petitioner’s tax_home the determination of a taxpayer’s tax_home is a question of fact to be decided on the entire record nicholls v commissioner tcmemo_1995_291 citing 608_f2d_1269 9th cir affg in part and revg in part 67_tc_426 petitioners argue that petitioner’s employment is in the transportation industry and on that basis alone he is entitled to treat his personal_residence as his tax_home petitioners rely heavily on the cases of johnson v commissioner supra pincite and westling v commissioner tcmemo_2000_289 in johnson the taxpayer husband was a merchant seaman who lived in freeland washington and was the captain of a vessel that sailed worldwide the primary office of the taxpayer husband’s employer was in jacksonville florida johnson v commissioner supra pincite the taxpayer husband and his crew flew to and from whatever port around the world in which the vessel was docked to begin and end each work shift id pincite the court found that the taxpayer husband had no principal_place_of_business and that his personal_residence was his tax_home id pincite to support its finding the court noted that the taxpayer husband’s family did not travel with him and that there was no reason to second guess the taxpayer husband’s decision to maintain his principal_residence in washington state instead of florida or one of the many cities to which he traveled id pincite in westling v commissioner supra the court discussed not the taxpayer’s tax_home but whether he was entitled to use the federal per_diem rates to determine his incidental_expenses for his employment as a merchant seaman the primary office of the taxpayer’s employer was in juneau alaska and the taxpayer piloted a tugboat to various ports in and around southeast alaska id the taxpayer also began and ended his shifts on the tugboat at several different ports id although there was no discussion of the taxpayer’s tax_home the court found that the taxpayer was entitled to deduct his incidental_expenses using the federal per_diem rate because the taxpayer’s meals_and_lodging were supplied by his employer at no charge when he was working id respondent takes the position that petitioner’s tax_home was in the vicinity of new york city and that he maintained his home in jackson for personal reasons the court agrees with respondent petitioner’s employment situation is factually different from those of the taxpayers in johnson and westling the primary office of petitioner’s employer was in staten island a borough of new york city almost all of petitioner’s embarkations were from the new york city area and most of his disembarkations were there too in addition the cba provided for reimbursement of employee travel_expenses if petitioner had to go from one vessel to another was given time off or had to travel between his vessel and its home port or if less expensive another city petitioner’s situation is more analogous to that of the taxpayers in swicegood v commissioner tcmemo_1989_467 and in dady v commissioner tcmemo_1981_440 affd without published opinion 696_f2d_1006 11th cir in swicegood the taxpayer was a pilot for an international airline that was headquartered in new york city he maintained residences in hollywood florida where his wife and daughter lived and in freeport bahamas which i sec_84 nautical miles from hollywood 3petitioners offered no evidence of the home ports of the four vessels on which petitioner worked in the subject years and the court infers from the record that the home port of the vessels was in the new york city area many but not all of the taxpayer’s flights originated or terminated in new york city the taxpayer could have flown on his own to the beginning or terminating airport of a particular flight or he could have relied on his airline to provide transportation between new york city and the other airport from which he would depart if he chose the latter he would be responsible for transportation between his home and new york city he argued as petitioner does here that he did not have a regular place of employment and that therefore his residence was his tax_home the court pointed out that new york city was his base station as well as being the headquarters of his employer his employer took responsibility to get him between new york city and any other airport where his flight would begin or end upon that basis and the taxpayer’s significant work ties of his flights began and or ended in new york city the court found that his principal_place_of_business was new york city in dady the taxpayer was a tugboat captain who resided in lauderhill florida while the tugboat’s home port was in the new york city area the taxpayer might have reported to or been relieved from duty at other east coast locations or in puerto rico the taxpayer flew between his residence and the various ports his employer was required by union contract to pay only half the expense of one round-trip ticket a month that he actually incurred in travel originating in new york the taxpayer offered no evidence of where he had boarded or disembarked from the boat for a crew change or whether he had boarded or disembarked more frequently in new york than somewhere else the court held that the taxpayer had not shown that his tax_home was other than new york unlike the taxpayer’s situation in dady the record here shows that almost all of petitioner’s embarkations were from the new york city area and most of his disembarkations were there as well on the basis of the stipulated facts and the inferences reasonably to be drawn from them the court finds that petitioner’s tax_home in and was in the new york city area petitioners are not entitled to deduct petitioner’s unreimbursed employee_expenses conclusion we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that the arguments are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
